DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation
“two axis” in line 19 should read “two axes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Such claim limitation(s) is/are: 
“an optical adjustment means” in claim 1;
“means of two adjusting elements” in claim 4;	
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, claim 1 is indefinite due to claim 1 does not comprise any transitional phrases to define the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim, and what recited components are included in the claimed invention. The metes and bounds of the claim invention is unclear.
For the purpose of examination, Examiner interpreted the invention is the improvement of a laser processing head, wherein the laser processing head is well known in light of the specification. Therefore the phrase “the improvement being that” is interpreted to equivalent to “comprising”, and the structure before the phrase “the improvement being that” is interpreted to be well known structure of the laser processing head. 

The phrase “wherein the reflecting surfaces are aligned” in line 7 and “the pyramid-shaped element and the reflecting surfaces are formed on single optics carrier element” in line 16 are indefinite, because it is unclear that whether the reflecting surfaces are the reflecting surfaces of the pyramid-shaped element or the reflecting surfaces of the optics carrier element.
For the purpose of examination, the phrase “wherein the reflecting surfaces are aligned” will be interpreted to be wherein the reflecting surfaces of the optics carrier “the pyramid-shaped element and the reflecting surfaces are formed on a single optics carrier element” will be interpreted to be the pyramid-shaped element and the reflecting surfaces of the optics carrier element are formed on a single optics carrier element.

The phrase “the partial beams reflected at them are aligned such that they intersect in a common plane” in line 8 is indefinite. The metes and bounds of the terms “them” and “they” are unclear, because the structure that the terms “them” and “they” refer to are unclear.
For the purpose of examination, the term “them” is interpreted to be the reflection surfaces of the optic carrier element; and the structure of the term “they” cannot be determined.

The phrase “the feed movement of the wire-shaped material in front of the common plane in which the reflected partial beams intersect” in lines 13-14 is insufficient antecedent basis for this limitation in the claim, because claims 1 does not introduce any feed movement of the wire-shaped material and reflected partial beams.
For the purpose of examination, the phrase “the feed movement of the wire-shaped material in front of the common plane in which the reflected partial beams intersect” is interpreted to be a feed movement of the wire-shaped material in front of the common plane in which reflected partial beams intersect.

“a single optics carrier element” in line 16 is indefinite, it is unclear whether the term “a single optics carrier element” is same as “an optics carrier element” in line 7.
For the purpose of examination, Examiner interpreted “a single optics carrier element” in line 16 is not the same structure of “an optics carrier element” in line 7, and suggest applicant use a different term to differentiate two different structure.

The phrase “it is displaceable following the outlet nozzle in two axis” in line 19 is indefinite. The metes and bounds of the term “it” is unclear, because the structure that the term “it” refer to is unclear. In addition, the term “two axis” is indefinite, such as what structure defines the two axis? What is the function of the two axis?
For the purpose of examination, the term “it” is interpreted to be the optics carrier element. The term “two axis” is interpreted to the axis of movement directions of optical carrier element. 

The terms “the optical axis” and “the central longitudinal axis” in line 20 is insufficient antecedent basis for this limitation in the claim, because claim 1 does not introduce any optical axis.
For the purpose of examination, the terms “the optical axis” and “the central longitudinal axis” interpreted to be a feed movement of an optical axis and a central longitudinal axis.

Regarding claim 4, claim limitation “means of two adjusting elements” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states “two adjusting elements 5.2 provided with a thread which are perpendicular to one another. In the simplest case, these adjusting elements 5.2 can be adjusted manually.” There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “means of two adjusting elements” is not adequate structure for performing the function of adjusting optics carrier element in two axes, because it does not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 5, the term “the end side opposite the outlet nozzle” in line 6 is insufficient antecedent basis for this limitation in the claim, because both claims 1 and claim 5 do not introduce any end side opposite the outlet nozzle.
For the purpose of examination, the terms “the end side opposite the outlet nozzle” interpreted to be an end side opposite the outlet nozzle.

Regarding claim 6, the term “the end side facing a workpiece” in line 3 is insufficient antecedent basis for this limitation in the claim, because both claims 1 and claim 6 do not introduce any end side facing a workpiece.
For the purpose of examination, the terms “the end side facing a workpiece” interpreted to be an end side facing a workpiece.

Regarding claim 8, the terms “the sum of free cross-sectional areas of the perforations” in line 2 and 5 is insufficient antecedent basis for this limitation in the claim, because both claims 1 and claim 8 do not introduce any sum of free cross-sectional areas of the perforations.
For the purpose of examination, the terms “the sum of free cross-sectional areas of the perforations” interpreted to be a sum of free cross-sectional areas of the perforations.

The term “at least almost the same” is a relative term which renders the claim indefinite. The term “at least almost the same” is not defined by the claim. Does 50% similarity meets the “at least almost the same”? Does 60% similarity meets the “at least almost the same”? Does 70% similarity meets the “at least almost the same”? The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of examination, the terms “at least almost the same” interpreted to be at least 50% the same.

Regarding claim 9, the term “the smoke” in line 2 is insufficient antecedent basis for this limitation in the claim, because both claims 1 and claim 6 do not introduce any smoke.
For the purpose of examination, the terms “the smoke” interpreted to be a smoke.

Regarding claims 1-12, these claims are rejected due to its dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 202367348 U) (cited in IDS) in view of Inagaki (US 4,315,130). 
    PNG
    media_image1.png
    882
    664
    media_image1.png
    Greyscale

Regarding claim 1, Sun teaches a laser processing head (see fig.1) which is formed for laser wire build-up welding, wherein
a laser beam (laser beam; see the annotation of fig.1) is directed through a housing (light incident tube 2, upper sleeve 3, lower cone sleeve 22, inner cone sleeve 23, transition sleeve 24, and other related structure) onto an optical element (conical mirror 14) and in doing so onto reflecting surfaces (reflecting surfaces of conical mirror 14) of the optical element which are aligned at equal angular distances from each other and the respective partial beams (partial beams; see the annotation of fig.1) reflected by the reflecting surfaces (reflecting surfaces of conical mirror 14) are incident on reflecting surfaces (reflecting surface of ring focusing mirror 10) arranged radially on the outside of an optics carrier element (ring focusing mirror 10), wherein the reflecting surfaces (reflecting surfaces of conical mirror 14) are aligned such that the partial beams reflected at them are aligned such that they intersect in a common plane and an internal wire feed (wire feeding tube 21) is arranged in the housing (light incident tube 2, upper sleeve 3, lower cone sleeve 22, inner cone sleeve 23, transition sleeve 24, and other related structure), said feed (wire feeding tube 21) having an outlet nozzle (outlet of wire feeding tube 21), arranged in the direction of a workpiece to be processed, a wire-shaped material (see para.[0006]of translation “the laser cladding material is in the form of wire”), which material is fusible using the energy of the partial beams incident on the wire-shaped material, the outlet nozzle (outlet of wire feeding tube 21)and is arranged in the feed movement of the wire-shaped material in front of the common plane in which the reflected partial beams intersect; (see para.[0039]of translation “The wire outlet of the wire feeding tube 21, the outlet of the air supply hole 31, and the focal point of the ring-cone focused light are coaxial to ensure that the light beam is coaxial with the wire and air, thereby achieving a good coupling effect.” Hence the wire material is feed by wire feeding tube 21 and configured to be fused by laser beam.)
the improvement being that
the optical element (conical mirror 14) and the reflecting surfaces (reflecting surface of ring focusing mirror 10) are formed on a single optics carrier element (See fig.1, conical mirror 14 and ring focusing mirror 10 are formed on a single optics element.) and
the optics carrier element (ring focusing mirror 10) is arranged and fixable in an optical adjustment means (adjustment screw 9) in such a way that it is displaceable following the outlet nozzle in two axis which are perpendicular to the optical axis of the laser beam or perpendicular to the central longitudinal axis of the wire-shaped material for the optical adjustment means (See figure 1 and para.[0029] of the translation “An adjustment screw 9 for adjusting the lateral position of the ring focus lens 10 is provided in between.” Therefore, the ring focusing mirror 10 is displaceable following the outlet nozzle in two axis perpendicular to at least of a portion of the following the outlet nozzle of the wire in wire feeding tube 21.)
Sun does not explicitly teaches the optical element is a pyramid-shaped element with at least three reflecting surfaces.
However, Inagaki teaches in the same field of endeavor of a laser processing head, comprising a laser beam (laser beam12; fig.1) is directed through a housing (housing 13; fig.1) onto a pyramid-shaped element (pyramid-like mirror 58; fig.8) and in doing so onto at least three reflecting surfaces (reflecting surfaces 50, 52, 54 and 56 fig.8) of the pyramid-shaped element (pyramid-like mirror 58; fig.8) which are aligned at equal (partial beams; see the annotation of fig.8) reflected by the reflecting surfaces are incident on reflecting surfaces (reflecting surface of mirrors 60, 62, 64 and 66) arranged radially on the outside of an optics carrier element (mirrors 60, 62, 64 and 66).

    PNG
    media_image2.png
    430
    291
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the conical mirror of Sun with a pyramid-shaped mirror as taught by Inagaki, in order to divide the laser beam into desired number of fractional laser beams, and irradiating the plurality of fractional beams on an area to be irradiated of the object to be treated after compounding the plurality of fractional beams such that energy density distribution on the irradiated area is made substantially uniform in at least one direction (see col.3, lines 5-11).

Examiner’s note: The current claims are generally narrative and indefinite, failing to conform with current U.S. practice. The claims fail to point out what is included or excluded by the claim language. The patentability of the subject matter in the claims cannot be determined. Examiner rejects claim 1 with the Examiner’s best understanding of the indefinite claim language, and the patentability of the subject matter in dependent claims 2-12 cannot be determined. Examiner suggests that applicant amend the claim language under the current U.S. practice and specify the structure which goes to make up the device clearly and positively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRIS Q LIU/           Examiner, Art Unit 3761